 



EXHIBIT 10.3

ARKANSAS BEST CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
(Non-Employee Director)

     This Restricted Stock Award Agreement (this “Agreement”) is dated as of
this ___day of ___, 200___(the “Grant Date”), and is between Arkansas Best
Corporation (the “Company”) and ___(“Participant”).

     WHEREAS, the Company, by action of the Board and approval of its
shareholders established the Arkansas Best Corporation 2005 Ownership Incentive
Plan (the “Plan”);

     WHEREAS, Participant is a member of the Board and is not employed by the
Company or a Subsidiary;

     WHEREAS, the Company desires to encourage Participant to own Common Stock
for the purposes stated in Section 1 of the Plan;

     WHEREAS, Participant and the Company have entered into this Agreement to
govern the terms of the Restricted Stock Award (as defined below) granted to
Participant by the Company.

     NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:



1.   Definitions

     Defined terms in the Plan shall have the same meaning in this Agreement,
except where the context otherwise requires.



2.   Grant of shares of Restricted Stock

     On the Grant Date, the Company hereby grants to Participant an Award of
___shares of Restricted Stock (the “Award”) in accordance with Section 9 of the
Plan and subject to the conditions set forth in this Agreement and the Plan (as
amended from time to time). The Award represents the right to receive and retain
up to the number of Shares set forth in the preceding sentence (as adjusted from
time to time pursuant to Section 13 of the Plan) subject to the fulfillment of
the vesting conditions set forth in this Agreement. By accepting the Award,
Participant irrevocably agrees on behalf of Participant and Participant’s
successors and permitted assigns to all of the terms and conditions of the Award
as set forth in or pursuant to this Agreement and the Plan (as such Plan may be
amended from time to time).



3.   Vesting; Payment

     (a) Participant’s rights in and to the Shares subject to the Award shall
not be vested as of the Grant Date and shall be forfeitable unless and until
otherwise vested pursuant to the

 



--------------------------------------------------------------------------------



 



terms of this Agreement. Provided that Participant remains a member of the Board
continuously through the fifth anniversary of the Grant Date (the “Vesting
Date”), the Award shall become vested with respect to 100% of the Shares subject
to the Award on such Vesting Date. Shares that have vested and are no longer
subject to forfeiture are referred to herein as “Vested Shares.” shares of
Restricted Stock that are not vested and remain subject to forfeiture are
referred to herein as “Unvested Shares.”

     (b) Notwithstanding anything to the contrary in this Paragraph 3, the Award
shall be subject to earlier acceleration of vesting and/or forfeiture and
transfer as provided in this Agreement and the Plan.



4.   Shareholder Status of Participant; Voting Rights

     From and after the Grant Date, Participant will be recorded as a
shareholder of the Company with respect to the Shares subject to the Award
(whether vested or unvested) and shall have voting rights with respect to such
Shares unless and until any such Shares are forfeited or transferred back to the
Company.



5.   Dividends

     From and after the Grant Date and unless and until the Shares are forfeited
or otherwise transferred back to the Company, the Participant will be entitled
to receive all dividends and other distributions paid with respect to the Shares
subject to this Award. Dividends payable by the Company to its public
stockholders in cash shall, with respect to any Unvested Shares, be paid in cash
on or about the date such dividends are payable to public stockholders, subject
to any applicable tax withholding requirements.



6.   Effect of Termination of Board Service; Change in Control

     (a) General. Except as provided in Paragraphs 6(b), (c) or (d), upon a
termination of Participant’s service as a member of the Board for any reason,
the Unvested Shares shall be forfeited by Participant and cancelled and
surrendered to the Company without payment of any consideration to Participant.

     (b) Death; Disability; Retirement. Upon a termination of Participant’s
service as a member of the Board by reason of Participant’s death, Disability or
Retirement (as defined below), all Unvested Shares shall vest as of the date of
such termination of service. For the purposes of this Agreement, the term
“Disability” shall mean a condition under which Participant either (A) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, or (B) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company. For purposes of this
Agreement, the term “Retirement” shall mean Participant’s retirement from
service as a member of the Board on or after age 65 so long as Participant has,
as of the date of such retirement, at least 5 years of service with the Company.

 



--------------------------------------------------------------------------------



 



     (c) Early Retirement. Upon a termination of Participant’s service as a
member of the Board by reason of Participant’s Early Retirement (as defined
below) after the first anniversary of the Grant Date, a number of Unvested
Shares equal to (i) the aggregate number of Shares subject to the Award
multiplied by (ii) a ratio, (A) the numerator of which is equal to the number of
full months between the Grant Date and the date of termination of service and
(B) the denominator of which is 60, shall vest as of the date of such
termination of service. A fractional Share shall be rounded up to the next whole
Share. For purposes of this Agreement, the term “Early Retirement” shall mean
Participant’s retirement from service as a member of the Board with at least
3 years of Board member service with the Company.

     (d) Change in Control. All Unvested Shares shall vest as of the date a
Change in Control occurs.



7.   Section 83(b) Election for Restricted Stock Award; Independent Tax Advice

     Under Section 83(a) of the Code, Participant will be taxed on the Shares
subject to this Award on the date such Shares vest and the forfeiture
restrictions lapse as set forth in Paragraph 3 of this Agreement, based on their
fair market value on such date, at ordinary income rates subject to payroll and
withholding tax and tax reporting, as applicable. For this purpose, the term
“forfeiture restrictions” means the right of the Company to receive back any
Unvested Shares upon a termination of service as a member of the Board. Under
Section 83(b) of the Code, Participant may elect to be taxed on the Shares on
the Grant Date, based upon their fair market value on such date, at ordinary
income rates subject to tax payments and tax reporting as applicable at that
time, rather than when and as the Unvested Shares cease to be subject to the
forfeiture restrictions. If Participant elects to accelerate the date on which
he or she is taxed on the Shares under Section 83(b), an election (an “83(b)
Election”) to such effect must be filed with the Internal Revenue Service within
30 days from the Grant Date of the Award and applicable taxes must be timely
paid to the IRS.

     There are significant risks associated with the decision to make an 83(b)
Election. If the Participant makes an 83(b) Election and the Unvested Shares are
subsequently forfeited to the Company, the Participant will not be entitled to
recover the taxes paid by claiming a deduction for the ordinary income
previously recognized as a result of the 83(b) Election. If the Participant
makes an 83(b) Election and the value of the Unvested Shares subsequently
declines, the 83(b) Election may cause the Participant to recognize more
compensation income than otherwise would have been the case. On the other hand,
if the value of the Unvested Shares increases and the Participant has not made
an 83(b) Election, Participant may recognize more compensation income than
otherwise would have been the case.

     The foregoing is only a summary of the federal income tax laws that apply
to the Shares under this Agreement and does not purport to be complete. The
actual tax consequences of receiving or disposing of the Shares are complicated
and depend, in part, on the Participant’s specific situation and may also depend
on the resolution of currently uncertain tax law and other variables not within
the control of the Company. THEREFORE, THE PARTICIPANT SHOULD SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE FEDERAL TAX LAW AND THE INCOME
TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY TO WHICH THE

 



--------------------------------------------------------------------------------



 



PARTICIPANT IS SUBJECT. By accepting this Agreement, Participant acknowledges
and agrees that he or she has either consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the Shares in light
of the Participant’s specific situation or has had the opportunity to consult
with such a tax advisor and has chosen not to do so.

     If the Participant determines to make an 83(b) Election, it is the
Participant’s responsibility to file such an election with the Internal Revenue
Service within the 30 day period after the Grant Date, to deliver to the Company
a signed copy of the 83(b) Election, to file an additional copy of such election
form with the Participant’s federal income tax return for the calendar year in
which the Grant Date occurs, and to timely pay the applicable taxes due in
connection with such election.



8.   Book Entry Registration of the Shares; Delivery of Shares

     The Company may at its election either (a) after the Grant Date, issue a
certificate representing the Shares subject to the Award and place a legend on
and stop transfer notice describing the restrictions on and forfeitability of
such Shares, in which case the Company may retain such certificates unless and
until the Shares represented by such certificate have vested and may cancel such
certificate if and to the extent that the Shares are forfeited or otherwise
required to be transferred back to the Company, or (b) not issue any certificate
representing Shares subject to this Agreement and instead document Participant’s
interest in the Shares by registering the Shares with the Company’s transfer
agent (or another custodian selected by the Company) in book entry form in
Participant’s name with the applicable restrictions noted in the book entry
system, in which case no certificate(s) representing all or a part of the Shares
will be issued unless and until the Shares become Vested Shares. The Company may
provide a reasonable delay in the issuance or delivery of Vested Shares as it
determines appropriate to address tax withholding and other administrative
matters.



9.   Stop Transfer Notices

     The Company will not be required to (a) transfer on its books any Shares
subject to the Award that have been sold or transferred in violation of the
provisions of this Agreement or (b) treat as the owner of the Shares subject to
the Award, or otherwise accord voting, dividend or liquidation rights to, any
transferee to whom such Shares have been transferred in contravention of this
Agreement.



10.   Withholding and Disposition of Shares      Participant is liable and
responsible for all taxes owed in connection with the Award, regardless of any
action the Company takes with respect to any tax reporting or withholding
obligations that arise in connection with the Award. The Company does not make
any representation or undertaking regarding the tax treatment of the grant or
vesting of the Award or the subsequent sale of Shares issuable pursuant to the
Award. The Company does not commit and is under no obligation to structure the
Award to reduce or eliminate Participant’s tax liability.

          (i)

 



--------------------------------------------------------------------------------



 



11.   Excess Parachute Payments

     Notwithstanding anything in this Agreement to the contrary, if any of the
payments in respect of this Award, together with any other payments to which
Participant has the right to receive from the Company or any purchaser,
successor, or assign, would constitute an “excess parachute payment” (as defined
in Code Section 280G(b)(3)), the payments pursuant to the Award and/or such
other plans or agreements shall be reduced to the largest amount as will result
in no portion of such payments being subject to the excise tax imposed by Code
Section 4999.



12.   Plan Controls

     The terms of this Agreement are governed by the terms of the Plan, as it
exists on the Grant Date and as the Plan is amended from time to time. In the
event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise in this Agreement. The term “Section” generally refers to
provisions within the Plan; provided, however, the term “Paragraph” shall refer
to a provision of this Agreement.



13.   Limitation on Rights; No Right to Future Grants; Extraordinary Item

     By entering into this Agreement and accepting the Award, Participant
acknowledges that: (a) Participant’s participation in the Plan is voluntary and
(b) the grant of the Award will not be interpreted to form an employment or
Board member relationship with the Company or any Subsidiary. The Company shall
be under no obligation whatsoever to advise Participant of the existence,
maturity or termination of any of Participant’s rights hereunder and Participant
shall be responsible for familiarizing himself or herself with all matters
contained herein and in the Plan which may affect any of Participant’s rights or
privileges hereunder.



14.   Committee Authority

     Any question concerning the interpretation of this Agreement or the Plan,
any adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this Agreement shall be determined by the Committee
(including any Subcommittee or other person(s) to whom the Committee has
delegated its authority) in its sole and absolute discretion. Such decision by
the Committee shall be final and binding.



15.   Transfer Restrictions

     Any sale, transfer, assignment, encumbrance, pledge, hypothecation,
conveyance in trust, gift, transfer by bequest, devise or descent, or other
transfer or disposition of any kind, whether voluntary or by operation of law,
directly or indirectly, of Unvested Shares shall be strictly prohibited and
void; provided, however, Participant may assign or transfer the Award to the
extent permitted under the Plan, provided that the Award shall be subject to all
the terms and condition of the Plan, this Agreement and any other terms required
by the Committee as a condition to such transfer.

 



--------------------------------------------------------------------------------



 



16.   Suspension or Termination of Award

     Pursuant to Section 16 of the Plan, if at any time prior to Participant’s
receipt of Shares pursuant to the Award an Authorized Officer reasonably
believes that Participant may have committed an Act of Misconduct (as defined
below), the Authorized Officer, the Committee or the Board may suspend
Participant’s rights to vest in any shares of Restricted Stock, and/or to
receive payment for or receive Shares in settlement of Vested Shares pending a
determination of whether an Act of Misconduct has been committed. In addition,
pursuant to Section 16 of the Plan, if the Committee or an Authorized Officer
determines Participant has committed an act of embezzlement, fraud, dishonesty,
nonpayment of any obligation owed to the Company or any Subsidiary, breach of
fiduciary duty, violation of Company ethics policy or code of conduct,
deliberate disregard of Company or Subsidiary rules, or if Participant makes an
unauthorized disclosure of any Company or Subsidiary trade secret or
confidential information, solicits any employee or service provider to leave the
employ or cease providing services to the Company or any Subsidiary, breaches
any intellectual property or assignment of inventions covenant, engages in any
conduct constituting unfair competition, breaches any non-competition agreement,
induces any Company or Subsidiary customer to breach a contract with the Company
or any Subsidiary or to cease doing business with the Company or any Subsidiary,
or induces any principal for whom the Company or any Subsidiary acts as agent to
terminate such agency relationship (any of the foregoing acts, an “Act of
Misconduct”), then except as otherwise provided by the Committee, (i) neither
Participant nor Participant’s estate nor transferee will be entitled to vest in
or have the restrictions on Unvested Shares lapse, or otherwise receive payment
or Shares under in respect of Vested Shares and (ii) Participant will forfeit
all undelivered (including deferred) Vested and Unvested Shares. In making such
determination, the Committee or an Authorized Officer shall give Participant an
opportunity to appear and present evidence on his or her behalf at a hearing
before the Committee or an opportunity to submit written comments, documents,
information and arguments to be considered by the Committee. Any dispute by
Participant or other person as to the determination of the Committee must be
resolved pursuant to Paragraph 17(j).



17.   General Provisions

     (a) Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and delivered in person or by mail (to the address set
forth below if notice is being delivered to the Company) or electronically. Any
notice delivered in person or by mail shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address that such person has theretofore specified by written
notice delivered in accordance herewith. Any notice given by the Company to
Participant directed to Participant at Participant’s address on file with the
Company shall be effective to bind Participant and any other person who shall
have acquired rights under this Agreement. The Company or Participant may
change, by written notice to the other, the address previously specified for
receiving notices. Notices delivered to the Company in person or by mail shall
be addressed as follows:

         

  Company:   Arkansas Best Corporation

      Attn: General Counsel

 



--------------------------------------------------------------------------------



 



         

      P.O. Box 10048

      Fort Smith, AR 72917-0048

      Telecopier: (479) 785-6124

     (b) No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

     (c) Undertaking. Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either Participant or the Award pursuant to the express
provisions of this Agreement.

     (d) Entire Contract. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

     (e) Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

     (f) Securities Law Compliance. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by Participant or other subsequent transfers by
Participant of any Shares issued as a result of or under this Award, including
without limitation (i) restrictions under an insider trading policy,
(ii) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the Shares underlying the Award and (iii) restrictions as to
the use of a specified brokerage firm or other agent for such resales or other
transfers. Any sale of the Shares must also comply with other applicable laws
and regulations governing the sale of such shares.

     (g) Information Confidential. As partial consideration for the granting of
the Award, Participant agrees that he or she will keep confidential all
information and knowledge that Participant has relating to the manner and amount
of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.

     (h) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or

 



--------------------------------------------------------------------------------



 



another third party designated by the Company, and such consent shall remain in
effect throughout Participant’s term of service with the Company and thereafter
until withdrawn in writing by Participant.

     (i) Governing Law. Except as may otherwise be provided in the Plan, the
provisions of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

     (j) Arbitration of Disputes. Pursuant to Section 23 of the Plan,
Participant hereby agrees as follows:

          (i) If Participant or Participant’s transferee wishes to challenge any
action of the Committee, a Subcommittee or the Plan Administrator, the person
may do so only by submitting to binding arbitration with respect to such
decision. The review by the arbitrator will be limited to determining whether
Participant or Participant’s transferee has proven that the Committee’s decision
was arbitrary or capricious. This arbitration will be the sole and exclusive
review permitted of the Committee’s decision. Participant explicitly waives any
right to judicial review.

          (ii) Notice of demand for arbitration will be made in writing to the
Committee within thirty (30) days after written notice to the Participant of the
applicable decision by the Committee. The arbitrator will be selected by mutual
agreement of the Committee and Participant. If the Committee and Participant are
unable to agree on an arbitrator, the arbitrator will be selected by the
American Arbitration Association. The arbitrator, no matter how selected, must
be neutral within the meaning of the Commercial Rules of Dispute Resolution of
the American Arbitration Association. The arbitrator will administer and conduct
the arbitration pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. Each side will bear its own fees and expenses,
including its own attorney’s fees, and each side will bear one half of the
arbitrator’s fees and expenses; provided, however, that the arbitrator will have
the discretion to award the prevailing party its fees and expenses. The
arbitrator will have no authority to award exemplary, punitive, special,
indirect, consequential, or other extracontractual damages. The decision of the
arbitrator on the issue(s) presented for arbitration will be final and
conclusive and any court of competent jurisdiction may enforce it.

[signature page follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

              ARKANSAS BEST CORPORATION
 
       

  By:    

       

      Name:

      Title:
 
            PARTICIPANT
 
                  [Participant]

 